 



Exhibit 10.43
AMENDMENT, CONSENT AND WAIVER
     This AMENDMENT, CONSENT AND WAIVER (the “Amendment”) dated as of January 5,
2007, is entered into by TERREMARK WORLDWIDE, INC., a Delaware corporation (“the
Company”), the Guarantors, FMP Agency Services, LLC (the “Agent”) and the
Noteholders named herein.
WITNESSETH:
     WHEREAS, (i) the Company, the Guarantors, the Agent and the Noteholders
listed on the signature pages thereto are parties to that certain Purchase
Agreement dated as of December 31, 2004 (including all annexes, exhibits and
schedules thereto, and as amended, restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”) and (ii) the Company, the
Guarantors and the Agent are parties to that certain Security Agreement dated as
of December 31, 2004 (including all annexes, exhibits and schedules thereto, and
as amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”). Capitalized terms used and not defined in this Amendment
shall have the meanings given to them in the Purchase Agreement;
     WHEREAS, the Noteholders listed on the signature pages to this Amendment
are the registered holders of all the outstanding Notes;
     WHEREAS, the Company has requested that (i) the Noteholders consent to the
issuance of up to $10,000,000 aggregate principal amount of the Company’s Senior
Subordinated Secured Notes due 2009, as such amount may be increased from time
to time solely as a result of the capitalization of payment in kind interest
paid pursuant to the terms thereof as in effect on the date hereof (the
“Series A Notes”) pursuant to a Purchase Agreement, dated as of the date hereof,
by and among the Issuers, the agents party thereto and the purchasers listed on
the signature pages thereto (the “Subordinated Notes Purchase Agreement”),
(ii) the Noteholders consent to (x) amend Section 8.04(a) of the Purchase
Agreement to allow for the issuance of up to $4,000,000 aggregate principal
amount of the Company’s Convertible Subordinated Notes due 2009, as such amount
may be increased from time to time solely as a result of the capitalization of
payment in kind interest paid pursuant to the terms thereof as in effect on the
date hereof (the “Series B Notes”) pursuant to the Subordinated Notes Purchase
Agreement and the Indenture, dated as of the date hereof, by and between the
Company and Bank of New York Trust Company, N.A. relating to the Series B Notes
(the “Series B Notes Indenture”) and (y) the Company entering into the lease
transactions (the “Lease Transactions”) described in the Commitment Letter from
Credit Suisse Securities (USA) LLC and Credit Suisse, Cayman Islands Branch,
dated as of January 5, 2007, relating to the lease transaction for each Property
(as defined in therein), together with the term sheet attached thereto (the
“Credit Suisse Commitment Letter”) as a Capital Lease Obligation under
Section 8.04(a)(viii) of the Purchase Agreement, and (iii) the Noteholders and
Agent consent to amend the definition of “Special Property” in the Security
Agreement; and
     WHEREAS, the Company, the Guarantors and the Noteholders desire to amend
the Purchase Agreement and the Company, the Guarantors and the Agent desire to
amend the Security Agreement, in each case as hereinafter set forth.
     NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Purchase Agreement and the Security Agreement and this Amendment,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree to the following:

 



--------------------------------------------------------------------------------



 



          1. Amendments to Purchase Agreement. Subject to the satisfaction of
the conditions set forth in Section 4 of this Amendment, the Noteholders hereby
agree to amend the Purchase Agreement as follows:
          (a) All references to “13.5%” as used in the definitions of
“Applicable Rate” and “Standard Rate” in the Purchase Agreement and the Basic
Documents, including without limitation paragraph 2 of the Notes, shall be
deemed to be references to “14.5%”.
          (b) The following defined terms shall be added to Section 1.01 of the
Purchase Agreement in alphabetical order:
          “Amendment No. 1 Effective Date” means January 5, 2007.
          “Series A Notes” means $10,000,000 aggregate principal of the
Company’s senior subordinated secured notes due 2009, as such amount may be
increased from time to time solely as a result of the capitalization of payment
in kind interest paid pursuant to the terms thereof as in effect on the
Amendment No. 1 Effective Date.
          “Series B Notes” means $4,000,000 aggregate principal of the Company’s
senior subordinated convertible notes due 2009, as such amount may be increased
from time to time solely as a result of the capitalization of payment in kind
interest paid pursuant to the terms thereof as in effect on the Amendment No. 1
Effective Date.
          “Series B Notes Indenture” means the Indenture for the Series B Notes
dated as of the Amendment No. 1 Effective Date as in effect on such date.”
          “Series A Subordination Agreement” means the Subordination and
Intercreditor Agreement dated as of the Amendment No. 1 Effective Date by and
among the Issuers, the Noteholders and Credit Suisse, Cayman Islands Branch.
          “Series B Subordination Agreement” means the Subordination and
Intercreditor Agreement dated as of the Amendment No. 1 Effective Date by and
among the Issuers, the Noteholders, Credit Suisse, International and The Bank of
New York Trust Company, N.A.
          “Subordinated Note Purchase Agreement” means the Purchase Agreement,
dated as of the Amendment No. 1 Effective Date by and among the Issuers, the
agents party thereto and the purchasers listed on the signature pages thereto
relating to the Series A Notes and the Series B Notes.”
          (c) The definition of “Permitted Collateral Liens” is hereby amended
by deleting the word “and (l)” immediately preceding the phrase “of
Section 8.07” in clause (iii) thereof and replacing it with “, (l) and (q)”.
          (d) Section 8.02(a)(iii) is hereby amended by deleting it in its
entirety and replacing it with the following:
          “(iii) make any payment or prepayment of principal, premium, if any,
interest, or fees on, or purchase, repurchase, redeem, defease, retire or
otherwise acquire for value, any Subordinated Indebtedness (other than (i) any
Subordinated Indebtedness owed to and held by the Company or a Guarantor,
(ii) any Permitted Subordinated Debt Payments (as defined in the Series A
Subordination Agreement) under the Series A Subordination Agreement and
(iii) any

2



--------------------------------------------------------------------------------



 



Permitted Subordinated Debt Payments (as defined in the Series B Subordination
Agreement) under the Series B Subordination Agreement;”
          (e) Section 8.03 is hereby amended by deleting clause (c)(viii)
thereof and the word “and” immediately preceding such clause and replacing it
with the following:
          “, (viii) the Series B Notes Indenture, (ix) the Subordinated Note
Purchase Agreement, and (x) any encumbrance or restriction existing under any
agreement that extends, renews, refinances or replaces the agreements containing
the encumbrances or restrictions in the foregoing clauses (i) through (ix), or
in this clause (x),”
          (f) Section 8.04(a) of the Purchase Agreement is hereby amended by
deleting “and” at the end of clause (xi) and by deleting “.” at the end of
clause (xii) and replacing it with the following:
“; and
(xiii) Indebtedness under the Series B Notes Indenture relating to the Series B
Notes to the extent outstanding on the Amendment No. 1 Effective Date (plus all
interest capitalized thereon in accordance with the terms of the Series B Notes
Indenture as in effect on the Amendment No.1 Effective Date).”
          (g) The second paragraph of Section 2 of the Notes is hereby amended
by adding the following sentence to the end of such paragraph:
          “Commencing on July 1, 2007, the Applicable Rate shall increase by
0.25% per annum and shall increase by an additional 0.25% per annum with respect
to each subsequent fiscal quarter to up a maximum increase of 1.00%, so that the
Applicable Rate as of July 1, 2007 shall equal 14.75% per annum, as of
October 1, 2007 shall equal 15.0% per annum, as of January 1, 2008 shall equal
15.25% per annum and as of April 1, 2008 and for each quarter thereafter shall
equal 15.5% per annum .”
          (h) Section 3 of the Notes shall be amended by deleting the chart set
forth therein in its entirety and replacing it with the following:

          “Period Commencing:   Redemption Price
December 31, 2005
    115.0 %
December 31, 2006
    105.0 %
December 31, 2007
    102.25 %
June 30, 2008 and thereafter
    100.0%”  

          2. Consent to Purchase Agreement. Subject to the conditions set forth
in Section 4 of this Amendment, the Noteholders hereby consent to the issuance
of the Series A Notes as an incurrence of Indebtedness pursuant to
Section 8.04(a)(ii) of the Purchase Agreement. Subject to the conditions set
forth in Section 4 to this Amendment, the Noteholders hereby consent to the
execution by the Company of the Credit Suisse Commitment Letter and the
consummation by the Company of the Lease Transactions provided that (x) the
Lease Transactions shall be consummated in a manner which is consistent in all
material respects with the terms of the Credit Suisse Commitment Letter, (y) the
Company shall provide a leasehold Mortgage with respect to each property
pursuant to Section 7.13(c) of the Purchase Agreement and (z) all material terms
set forth in the agreements, certificates,

3



--------------------------------------------------------------------------------



 



instruments and other documents entered into or otherwise delivered in
connection with the Lease Transactions (the “Lease Transaction Documents”)
(except to the extent provided in the following sentence) which are not set
forth in the Credit Suisse Commitment Letter shall be reasonably satisfactory to
the Required Holders to the extent such terms are not otherwise permitted by the
Purchase Agreement or any other Basic Document. The Noteholders and the Company
agree that the Lease Transaction shall be treated as a Capitalized Lease
Obligation incurred under Section 8.04(a)(viii) notwithstanding that the Lease
Transaction may not satisfy the definition of “Capitalized Lease Transaction”
under the Purchase Agreement and the amount of the Lease Transactions for
purposes of such Section 8.04(a)(viii) shall be the greater of (x) $13,250,000
and (y) the aggregate amount reflected as an obligation of the Company and its
Subsidiaries with respect thereto on the Company’s balance sheet prepared in
accordance with GAAP. The Company agrees to provide each Noteholder and Cahill
Gordon & Reindel LLP, counsel to the Noteholders, with copies of the final Lease
Transaction Documents no later than three (3) Business Days prior to execution
thereof and to reimburse the Noteholders and their counsel to all out-of-pocket
expenses incurred in connection with the review of such documents.
          3. Amendment to Security Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 of this Amendment, the Agent hereby agrees to
amend the definition of “Special Property” in Section 1.1 of the Security
Agreement by deleting clause (c) thereof in its entirety and replacing it with
the following:
          “(c) all right, title and interest of any Pledgor to any Equipment or
other personal property and any fixtures now held on the date hereof or
hereafter acquired that is subject to a Lien securing a Purchase Money
Obligation or Capital Lease Obligation permitted to be incurred pursuant to the
provisions of the Purchase Agreement if the contract or other agreement in which
such Lien is granted (or the documentation providing for such Purchase Money
Obligation or Capital Lease Obligation) validly prohibits the creation of any
other Lien on such right, title and interest;”
          4. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent (unless specifically waived in
writing by the Noteholders), each to be in form and substance satisfactory to
the Noteholders; the execution of this Amendment by the Noteholders shall
constitute their acknowledgement that such conditions have been satisfied or
waived and upon the satisfaction and/or waiver of such conditions, this
Amendment shall be effective:
          (a) Upon the Noteholders having received a counterpart of this
Amendment from the Company and each of the Guarantors signed on behalf of such
party and such other documents and instruments as the Noteholders may require;
provided that counterparts of this Amendment executed by each Guarantor that is
a Foreign Subsidiary may be received within five (5) days of the date hereof;
          (b) Upon the Noteholders having received evidence of the consummation
of the transactions contemplated by the Subordinated Notes Purchase Agreement,
including, without limitation , receipt of (i) true, correct and complete copies
of (A) the Subordinated Notes Purchase Agreement, (B) the Series B Notes
Indenture and (C) the Credit Suisse Commitment Letter, which copies are attached
hereto as Exhibit A - C, (ii) a counterpart of the Subordination Agreement
relating the Series A Notes from each other party thereto signed on behalf of
such party and (iii) a counterpart of the Subordination Agreement relating the
Series B Notes from each other party thereto signed on behalf of such party;
          (c) Upon no Default or Event of Default having occurred and continuing
before or after giving effect to this Amendment;

4



--------------------------------------------------------------------------------



 



          (d) Upon the Company having reimbursed the Noteholders for the legal
fees and disbursements of Cahill Gordon & Reindel llp, special counsel to the
Noteholders; and
          (e) The representations and warranties in Section 5 of this Amendment
shall be true and correct.
          5. Representations and Warranties. To induce the Noteholders to enter
into this Amendment, the Company represents and warrants to each Noteholder:
          (a) The execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of the Company and
that this Amendment has been duly executed and delivered by the Company;
          (b) After giving effect to this Amendment, the representations and
warranties of the Company and the Guarantors contained in the Subordinated Notes
Purchase Agreement and each other Basic Document (as defined in the Subordinated
Notes Purchase Agreement) are true and correct on and as of the date hereof,
except that any such representation or warranty which is expressly made only as
of a specified date need be true only as of such date and such representations
and warranties are hereby incorporated by reference to this Amendment;
          (c) On the date hereof no Event of Default or Event of Default has
occurred or is continuing under the Purchase Agreement and neither the Company
nor any of its Subsidiaries is currently in default under any of the other Basic
Document; and
          (d) The recitals set forth above are true and correct and are hereby
incorporated into this Amendment.
          6. Fees. The Company agrees that if it shall redeem the Notes prior to
the first anniversary of the date hereof, the Company shall pay to the
Noteholders on the Redemption Date relating thereto a fee (which shall not be
less than $0) in an amount equal to (x) $300,000 minus (y) the interest in
excess of 13.5% that shall have accrued since the date hereof through the
Redemption Date, which fee shall be payable to the Noteholders on a pro rata
basis in proportion to principal amount of Notes held by such Noteholder on such
Redemption Date.
          7. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
          8. Ratification. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions of the Purchase
Agreement (and any amendments, waivers and/or consents to the Purchase Agreement
executed prior to this Amendment) and shall not be deemed to be a consent to the
modification or waiver of any other term or condition of the Purchase Agreement.
Except as expressly modified and superseded by this Amendment, the terms and
provisions of the Purchase Agreement are ratified and confirmed and shall
continue in full force and effect.
          9. Acknowledgment. The Noteholders, the Agent, the Company and the
Guarantors hereby acknowledge that none of the matters set forth in this
Amendment shall discharge, limit or otherwise impair the Obligations of the
Company or the Guarantors, or any security interest or other lien granted by the
Company or the Guarantors under the Purchase Agreement and the other Basic

5



--------------------------------------------------------------------------------



 



Documents to secure the Obligations and that all obligations of the Company and
the Guarantors under the Purchase Agreement and the Basic Documents are
enforceable against the Company and the Guarantors in accordance with their
terms. All other terms and conditions of the Purchase Agreement (as amended)
shall remain in full force and effect.
          10. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall be one and the same instrument.
          11. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers on the
date first written above.

                  TERREMARK WORLDWIDE INC., a Delaware corporation    
 
           
 
  By:   /s/ Jose A. Segrera     
 
     
 
Name: Jose A. Segrera   
 
      Title:   Chief Financial Officer    
 
                NAP OF THE AMERICAS, INC.
NAP OF THE AMERICAS/WEST, INC.
PARK WEST TELECOMMUNICATIONS INVESTORS, INC.
SPECTRUM TELECOMMUNICATIONS CORP.
TECOTA SERVICES CORP.
TERREMARK FINANCIAL SERVICES, INC.
TERREMARK FORTUNE HOUSE #1, INC.
TERREMARK LATIN AMERICA, INC.
TERREMARK MANAGEMENT SERVICES, INC.
TERREMARK REALTY, INC.
TERREMARK TECHNOLOGY CONTRACTORS, INC.
TERRREMARK TRADEMARK HOLDINGS, INC.
TERRENAP DATA CENTERS, INC.
TERRENAP SERVICES, INC.
TERREMARK EUROPE, INC.
NAP DE LAS AMERICAS-MADRID, S.A.
TERREMARK LATIN AMERICA (BRAZIL), LTDA.
TERREMARK DO BRASIL LTDA.
DEDIGATE N.V.    
 
           
 
  By:   /s/ Jose A. Segrera     
 
     
 
Name: Jose A. Segrera   
 
      Title:   Chief Financial Officer    

7



--------------------------------------------------------------------------------



 



            OPTICAL COMMUNICATIONS, INC.
      By:   /s/ Manuel D. Medina        Name:   Manuel D. Medina        Title:  
     

            TERREMARK FEDERAL GROUP, INC.
      By:   /s/ Nelson Fonseca        Name:   Nelson Fonseca        Title:  
Treasurer and Chief Financial Officer     

8



--------------------------------------------------------------------------------



 



            AGENT:


FMP AGENCY SERVICES, LLC
      By:   /s/ William J. Kennedy, Jr.        Name:   William J. Kennedy, Jr. 
      Title:   Manager     

            NOTEHOLDERS:


FALCON MEZZANINE PARTNERS, LP
      By:   Falcon Mezzanine Investments, LLC,         its General Partner     
                By:   /s/ Rafael Fogel         Name:   Rafael Fogel       
Title:   Vice President     

9



--------------------------------------------------------------------------------



 



            STICHTING PENSIOENFONDS VOOR DE GEZOND-HEID,
GEESTELIJKE EN MAATSCHAPPELIJKE BELANGEN

Duly represented by AlpInvest Partners, N.V.
      By:   /s/ M. Rademakers        Name:   M. Rademakers        Title:   Tax
Counsel              By:   /s/ C.F. de Ru         Name:   C.F. de Ru       
Title:   Senior Legal Counsel     

            STICHTING PENSIOENFONDS ABP

Duly represented by AlpInvest Partners N.V.
      By:   /s/ M. Rademakers        Name:   M. Rademakers        Title:   Tax
Counsel              By:   /s/ C.F. de Ru         Name:   C.F. de Ru       
Title:   Senior Legal Counsel     

10



--------------------------------------------------------------------------------



 



Exhibit A
Credit Suisse Commitment Letter
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



Exhibit B
Subordinated Notes Purchase Agreement
[SEE ATTACHED]

2



--------------------------------------------------------------------------------



 



Exhibit C
Series B Notes Indenture
[SEE ATTACHED]

3